Citation Nr: 9924393	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and eligibility for Chapter 35 benefits based 
on a grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946 and died on May [redacted], 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the cause of the veteran's death and eligibility for Chapter 
35 benefits.  


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to the claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  

The appellant, the veteran's widow, contends that she is 
entitled to service connection for the cause of the veteran's 
death.  In May 1993, the veteran died at age 72.  The cause 
of death, as listed on the death certificate, was acute renal 
failure due to hepatic failure.  At the time of death, he was 
service-connected for scars of the lower lip, chin, left 
thigh, left calf, and left tibia, and residuals of an injury 
to the right ankle.  Nonservice-connected disabilities 
included atrophy of the left testicle.  The appellant asserts 
that injuries sustained in an in-service motorcycle accident 
were a contributory cause of the veteran's death.  The Board 
notes that, for purposes of the regulations, a contributory 
cause of death is defined to be one that "contributed 
substantially or materially" to death, that it "combined" 
to cause death, that it "aided or lent assistance" to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death but rather a causal 
connection must be shown.  38 C.F.R. § 3.312 (1998).

First, the Board notes that the hospital records from the 
veteran's final hospitalization are not associated with the 
file.  Further, the appellant indicated that the veteran was 
treated for renal failure by Earle F. Mazyck, M.D., at the 
Southeast Alabama Medical Center.  She also related that Dr. 
Mazyck could have records from Drs. Windham and Fields, both 
apparently treated the veteran for problems with his kidneys 
but are now deceased.  It appears that no attempt was made to 
obtain these records.  A remand for additional medical 
evidence was requested by the veteran's representative.

Finally, it is the Board's view that a medical opinion is 
necessary to determine whether the residuals of an in-service 
motorcycle accident "contributed substantially or 
materially" to the veteran's death, that it "combined" to 
cause death, or that it "aided or lent assistance" to the 
production of death.  In view of the foregoing, this case is 
REMANDED for the following actions:

1.  The RO should, with the assistance of 
the appellant as needed, associate the 
hospital records from the veteran's final 
hospitalization with the claims file.  
Further, to the extent that outpatient 
treatment records or private medical 
records are available, which are not 
already associated with the claims file, 
for the veteran's treatment, those should 
also be associated with the claims file, 
including the treatment records of Dr. 
Earle F. Mazyck at the Southeast Alabama 
Medical Center.  

After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center, identified by the 
appellant, including those mentioned 
above, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  After assembling the aforementioned 
data, the RO should arrange for the 
claims file to be reviewed by an 
appropriate VA physician.  The physician 
is requested to render an opinion, in 
writing, with reasons and rationales, 
indicating whether the residuals of an 
in-service motorcycle accident was a 
contributory factor in the cause of the 
veteran's death (renal failure).  

Specifically, the physician should 
address whether the residuals of an in-
service motorcycle accident "contributed 
substantially or materially" to death, 
"combined" to cause death, or "aided 
or lent assistance" to the production of 
death.  The examiner should discuss 
whether the residuals of an in-service 
motorcycle accident "casually shared" 
in producing death or whether the 
evidence is sufficient to show an actual 
"causal connection" between an in-
service motorcycle accident, post-service 
renal failure, and the veteran's death.  

The physician is also asked, based on his 
or her review of the evidence of record, 
to discuss the level of impact, if any, 
the veteran's nonservice-connected 
medical disabilities had on his death.  
The claims file must be made available to 
the physician and the opinion associated 
with the claims file.  If there appears 
to be no causal connection between the 
residuals of an in-service motorcycle 
accident, renal failure, and the 
veteran's death, that should be set out 
in the opinion.  

3.  The appellant should be advised that 
while the case is on remand status, she 
is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  All additional evidence and 
argument submitted by the appellant 
should be considered.  In the event the 
benefits sought are not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


